Citation Nr: 0716469	
Decision Date: 06/04/07    Archive Date: 06/18/07

DOCKET NO.  05-30 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for arteriosclerotic 
heart disease with congestive heart failure as secondary to 
pulmonary tuberculosis.

2.  Entitlement to service connection for diabetes mellitus 
as secondary to pulmonary tuberculosis.

3.  Entitlement to service connection for benign prostatic 
hypertrophy as secondary to pulmonary tuberculosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The veteran had active service from April 1943 to March 1946.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that denied the veteran's claims.

In December 2005, the Board denied a service connection 
claim, but remanded the issues of secondary service 
connection for arteriosclerotic heart disease and congestive 
heart failure, diabetes mellitus, and benign prostatic 
hypertrophy, all claimed due to pulmonary tuberculosis, for 
additional development.  


FINDINGS OF FACT

1.  Neither arteriosclerotic heart disease, congestive heart 
failure, diabetes mellitus, nor benign prostatic hypertrophy 
was shown during active military service.  

2.  Neither arteriosclerotic heart disease, congestive heart 
failure, nor diabetes mellitus became manifested to a degree 
of 10 percent within a year of separation from active 
military service.  

3.  Neither arteriosclerotic heart disease, nor congestive 
heart failure, nor diabetes mellitus, nor benign prostatic 
hypertrophy has been shown by competent medical evidence to 
be related to service-connected pulmonary tuberculosis.   


CONCLUSIONS OF LAW

1.  Neither arteriosclerotic heart disease, nor congestive 
heart failure, nor diabetes mellitus was incurred in or 
aggravated by active military service, nor may the 
disabilities be presumed to have been incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2006).

2.  Benign prostatic hypertrophy was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2006).

3.  The requirements for service connection for 
arteriosclerotic heart disease, congestive heart failure, 
diabetes mellitus, or benign prostatic hypertrophy as 
secondary to service-connected pulmonary tuberculosis, are 
not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will obtain.  
38 U.S.C.A. § 5103(a).  VA has also told claimants to submit 
relevant evidence in their possession.  38 C.F.R. § 3.159(b) 
(2006).  VA must tell a claimant the types of medical and lay 
evidence that the claimant could submit that is relevant to 
establishing disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate his claims.  In January 2006, VA 
provided notice of what evidence is needed to substantiate 
the claims, what evidence he was responsible for obtaining, 
and what evidence VA would obtain.  

VA has also met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims.  VA 
examination reports are associated with the claims files.  
All identified evidence has been accounted for to the extent 
possible.  The veteran submitted all available private 
medical reports.  38 U.S.C.A. § 5103A (b)-(d); see also 
38 C.F.R. § 3.159(c).  As recommended in Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), the Board remanded 
the case in December 2005 for additional development and 
notice to the veteran.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In January 2007, VA provided additional notices set forth in 
Dingess, supra.  Thus, adjudication at this time will not be 
unfairly prejudicial to the veteran.  

Service Connection 

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a) (2006).  

Service connection requires competent evidence showing: (1) 
in-service incurrence or aggravation of a disease or injury; 
(2) the existence of a present disability; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing 
Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

Each disabling condition shown by service medical records 
(SMRs), or for which the veteran seeks service connection, 
must be considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).  

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.304(b); Cartright v. Derwinski, 
2 Vet. App. 24 (1991) (lay evidence alone may place the 
evidence in equipoise and thus, under 38 U.S.C.A. § 5107, 
establish entitlement to benefits).  

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

There is no requirement that a disorder be "chronic" as a 
condition precedent to service connection under 38 C.F.R. 
§ 3.303; however, chronic diseases listed at 38 C.F.R. 
§§ 3.307, 3.309 are accorded special consideration for 
service connection.  Where a veteran served at least 90 days 
during a period of war or after December 31, 1946, and a 
listed chronic disease, such as cardiovascular-renal disease, 
hypertension, or diabetes mellitus, becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease will be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).

Secondary service connection is available where a service-
connected disability directly caused another disability and 
where a service-connected disability has aggravated a non-
service-connected disability.  38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Concerning secondary service connection, which is the main 
focus of this case, there is no competent evidence that any 
claimed disease is the result of service-connected pulmonary 
tuberculosis, contrary to the veteran's allegation.  Neither 
by causation or by aggravation, is service-connected 
pulmonary tuberculosis responsible for arteriosclerotic heart 
disease, congestive heart failure, diabetes mellitus, or 
benign prostatic hypertrophy.  

VA compensation examinations were provided in November 2006.  
The physicians reviewed the claims files, accomplished all 
other actions requested in the Board's December 2005 remand 
instructions, and set forth competent medical conclusions 
supported by a rationale.  Neither physician found any 
relationship between the service-connected disability and the 
claimed disabilities.  

Although neither direct service connection nor presumptive 
service connection has been claimed by the veteran, the Board 
should also address these two avenues as part of VA's duty to 
assist in this non-adversarial process.  





In this case, there is no evidence suggestive of direct 
service connection for arteriosclerotic heart disease, 
congestive heart failure, diabetes mellitus, or benign 
prostatic hypertrophy.  Moreover, there is no evidence to 
suggest that the two chronic diseases, arteriosclerotic heart 
disease and congestive heart failure, and diabetes mellitus, 
became manifested to a degree of 10 percent or more within a 
year of discharge.  Rather, these diseases arose many years 
after separation from active military service.  

The Board has considered all private medical reports; 
however, none of these provide a basis on which to grant 
service connection for arteriosclerotic heart disease, 
congestive heart failure, diabetes mellitus, or benign 
prostatic hypertrophy, either, directly, presumptively, or 
secondarily.  

Although the veteran attributes each of the claimed diseases 
to his service-connected pulmonary tuberculosis, he is not a 
trained medical professional.  Lay statements are competent 
evidence with regard to descriptions of symptoms of disease 
or disability or an injury, but when the determinative issue 
involves a question of medical diagnosis or causation, as 
here, only individuals possessing specialized training and 
knowledge are competent to render an opinion.  38 C.F.R. 
§ 3.159; Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Thus, his statements may determine when symptoms 
arose, but not why they arose.  

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claims.  Because 
the preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Service 
connection for arteriosclerotic heart disease with congestive 
heart failure, diabetes mellitus, and benign prostatic 
hypertrophy must be denied.  





ORDER

Service connection for arteriosclerotic heart disease with 
congestive heart failure is denied.

Service connection for diabetes mellitus is denied.

Service connection for benign prostatic hypertrophy is 
denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


